Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this amended Quarterly Report of Stratex Oil & Gas Holdings, Inc.(the “Company”) on Form 10-Q for theperiod endingSeptember 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stephen Funk, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for the period ending September 30, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ending September 30, 2013 fairly presents, in all material respects, the financial condition and results of operations of Stratex Oil & Gas Holdings, Inc. Date: November 13, 2013 /s/ Stephen Funk Stephen Funk Chief Executive Officer
